                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ERNEST C. SMALLWOOD, JR. and                     §
EARTHA Y. SMALLWOOD,                             §
                                                 §
               Plaintiffs,                       §
                                                 §
V.                                               §           No. 3:19-cv-1708-B
                                                 §
WILLOW WAY, LLC and BANK OF                      §
AMERICA, N.A.,                                   §
                                                 §
               Defendants.                       §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                 RECOMMENDATION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       DATE: DECEMBER 20, 2019.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                                -1-
